Citation Nr: 1760596	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-22 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for chondromalacia of the left knee.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for chondromalacia of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1975.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge in September 2017.  A transcript of that proceeding has been associated with the claims file.

The issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran filed an October 2010 claim for to reopen his claim for service connection for bilateral knee conditions.  The record includes a left knee diagnosis of DJD and the Veteran reported that his right knee pain is a result of having to hobble to keep his weight off of his damaged left knee.  See March 2011 VA examination report and September 2017 Hearing Transcript.  

Service treatment records include a February 1974 entrance examination report wherein clinical evaluation of the Veteran's lower extremity showed abnormal findings.  The Veteran testified that he did not have knee problems prior to service.  His wife testified that prior to her husband entering service she did not notice knee symptoms.  See September 2017 Hearing Transcript.  The Veteran testified that he hurt his left knee in service and that he was put in a cast for it.  Id.  He testified that his right knee started to bother him within about one year of service separation as a result of hobbling because of his left knee symptoms.  Id.

At his September 2017 Board hearing, the Veteran indicated that he received VA treatment for his knees in New Orleans and reported that he first received treatment in 1975.  The Veteran also reported receiving treatment from a private doctor.  Thus, on remand, outstanding VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding New Orleans VA treatment records since 1975 and associate them with the claims file.  All archived records should be requested.  It appears that records dated from July 2001 to April 2016 are already of record.

2.  The AOJ should ask the Veteran to identify any non-VA testing and/or treatment related to his left and right knee conditions.  With the Veteran's assistance, the AOJ should undertake appropriate development to obtain any outstanding treatment records, to include providing him with a VA Form 21-4142 Authorization and Consent to Release Information to aid him in identifying these records.

3.  After the above development has been completed, readjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


